ORDER
The Disciplinary Review Board having filed a report with the Court, recommending that EDWARD S. FODY of BOONTON, who was admitted to the bar of this State in 1974, and who thereafter was temporarily suspended from practice by Order of this Court dated August 20, 1996, and who remains suspended at this time, be disbarred for violation of RPC 1.1(a) (gross neglect), RPC 1.15(a) (knowing misappropriation of client funds), RPC 1.15(b) (failure to safekeep client property), RPC 1.3 (lack of diligence), RPC 1.4(a) (failure to communicate), RPC 8.1(b) (failure to cooperate with ethics authorities) and RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation);
*396And respondent having failed to appear on the return date of the Order to Show Cause why he should not be disbarred or otherwise disciplined;
And good cause appearing;
It is ORDERED that EDWARD S. FODY be disbarred, effective immediately, and that his name be stricken from the roll of attorneys;
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that EDWARD S. FODY be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.